Citation Nr: 0332490	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-17 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for a nervous or 
psychiatric disorder including as secondary to a 
service-connected back disability.


REMAND

In the March 1998 rating decision, the RO denied the 
veteran's claim of service connection for a nervous or 
psychiatric disorder, including consideration of such 
condition as secondary to a service-connected back 
disability, on the basis that the claim was not well 
grounded.  The veteran appealed that decision to the Board, 
and the last supplemental statement of the case was issued in 
this case in June 1999.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This law changed the former requirement 
in the law that a veteran must have submitted a well grounded 
claim before VA had a duty to assist him in developing 
evidence pertinent to his claim.  The VCAA emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The law applies to 
all claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West 2002).  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims .  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Although the RO provided the veteran with a letter in July 
2003 informing him what evidence he must submit to 
substantiate his claim of service connection for a 
psychiatric disorder as secondary to a service-connected back 
disorder, it did not specifically inform the veteran of the 
enactment of the VCAA or of its provisions.  Moreover, the RO 
has never readjudicated his claim in the wake of the law's 
enactment.  

The Board also notes that the veteran has not been afforded a 
VA medical examination in this case.  VA regulations 
implementing the VCAA provide that VA will provide a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide the claim, i.e., where the information 
or evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, VA outpatient treatment records and 
private medical records show the existence of a psychiatric 
disorder which has been variously diagnosed.  Moreover, some 
of the medical reports have indicated that the psychiatric 
disability or symptoms may be associated with the veteran's 
service-connected back disorder, and others have indicated a 
possible association with the veteran's service in the 
Persian Gulf War.  In light of this evidence, the Board 
concludes that a VA psychiatric examination is necessary to 
decide the claim in this case.

In addition, the Board notes that, in the July 2003 letter 
sent by the RO to the veteran, the RO told the veteran that 
he had 30 days to submit evidence to substantiate his claim.  
In a decision promulgated on September 22, 2003, however, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded for additional development, the RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  Write to the appellant and notify him 
of the enactment of the VCAA and of its 
directives.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  Notify 
him in the letter of the new heightened 
duty-to-assist regulations as 
contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claim for service 
connection for a psychiatric disorder as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the appellant identify 
all VA and non-VA healthcare providers 
that have treated him for his psychiatric 
disorder since April 1999.  Specifically 
request the appropriate signed release 
forms in order to obtain records in the 
possession of any private 
physicians/facilities.  Inform the 
veteran that his failure to provide 
current addresses, approximate dates of 
treatment, and signed release forms will 
make it impossible for VA to obtain any 
identified private treatment records.  
Make arrangements to obtain these and all 
other identified treatment records.  

3.  Schedule the veteran for a VA 
psychiatric examination by an examiner 
who has reviewed all the relevant medical 
evidence in the claims file.  The 
examiner should render an opinion in the 
examination report as to whether a 
current psychiatric disorder, if any, is 
the result of a disease, injury, or event 
in service, to include the veteran's 
service-connected back disorder.  If this 
opinion cannot be expressed in terms of 
medical certainty, the examiner should 
express an opinion in terms of the 
likelihood (more likely, less likely, as 
likely etc.), that a current psychiatric 
disorder, if any, is the result a 
disease, injury, or event in service, to 
include the veteran's service-connected 
back disorder, as opposed to its being 
the result of some other factor or 
factors.

4.  Readjudicate the veteran's claim of 
service connection for a psychiatric 
disorder to include as secondary to a 
service-connected back disability under 
38 C.F.R. § 3.310(a).  If the benefits 
sought on appeal remain denied, provide 
the appellant with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




